Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-10-01023-CV
                           ———————————
                   SOLIZ AUTOMOTIVE, INC., Appellant
                                       V.
               RENE BACA AND ORFA SANCHEZ, Appellees



                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-71829


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.




                                         2